DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 12, the word “make” needs to be replaced with the word --mate--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations "the first apex" and “the second apex” in line 1.  There is insufficient antecedent basis for these limitations in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 7-10, 14, 17, and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Fenn, U.S. Patent 3,589,826.
Fenn discloses a drill bit comprising: a first diamond-shaped portion (26) formed at the proximal end of the shank and having first side edges, the first diamond-shaped portion having a first pair of facets that meet at a first apex and an opposing second pair of facets (it’s square-shaped; therefore, it has first and second pair of facets meeting at apexes) (see examiner annotated Figs. 1-2 below and Col. 2 lines 8-9).

    PNG
    media_image1.png
    284
    531
    media_image1.png
    Greyscale

A second diamond-shaped portion (18) axially spaced along a shaft of the shank from the first diamond-shaped portion and having second side edges (24), the second diamond-shaped portion having a third pair of facets (represented by numeral 20) that meet at a second apex and an opposing fourth pair of facets (it's squard-shaped; therefore, it has a pair of opposing facets that each meet at apexes) (see examiner annotated Figs. 1-2 above and Col. 1 lines 66-71).
Wherein the first diamond-shaped portion is adaptable to be inserted into a complementary shaped mating recess of a surgical drill, and wherein the second diamond-shaped portion is adaptable to mate with a complementary locking pawl of a surgical drill (see Figs. 1-4).
Regarding claim 2, Fenn discloses wherein the first diamond-shaped portion (26) and the second diamond-shaped portion (18) are each formed having six sides (representative of sides 20 and rounded edges 24), and wherein the first side edges and second side edges are arched having a radius of curvature of an outside diameter of the shank (14) (see Figs. 1-2 and 5).  Regarding claim 3, Fenn discloses wherein each of the facets (20) has a substantially flat surface (see Fig. 2).  Regarding claim 4, Fenn discloses wherein the first pair of facets and the second pair of facets are symmetrical about a center plane of the shank (see Figs. 1-2).
Regarding claims 7 & 8, Fenn discloses wherein the third pair of facets are formable at a predetermined angle to receive a locking pawl having a complementary shape to that of the third pair of facets and wherein the complementary shape is generally V-shaped (see Figs. 1-2 and 5).  Regarding claims 9 & 10, Fenn discloses wherein the fourth pair of facets of the second diamond-shaped portion (18) are adaptable to be engaged by a detent pawl of a surgical drill, wherein the detent pawl is generally hill-shaped to partially fit into the second diamond-shaped portion on an opposite side of a locking pawl and wherein the first diamond-shaped portion (26) is adaptable to accept rotational engagement forces of the surgical drill from a mating recess, and wherein the second diamond-shaped portion in cooperation with the locking pawl provides for axial locking of the cutting burr (see Figs. 1-2 and 4-6).
Regarding claim 14, Fenn discloses wherein the first pair of facets and the second pair of facets are fully capable of providing positive engagement surfaces within a mating recess in both clockwise and counter-clockwise rotational directions of a surgical drill (see Figs. 1-2).  Regarding claim 17, Fenn discloses wherein the first diamond-shaped portion (26) and the second diamond-shaped portion (18) are in axial alignment and are oriented in a parallel relationship (see examiner annotated Figs. 1-2 above).
Regarding claims 18 and 19, Fenn discloses a cutting tool comprising: a cylindrically shaped shank (14); a cutting bit (10) formed at a distal end of the tool; and an attachment portion (18,26) formed at a proximal end of the tool, the attachment portion defining a first diamond-shaped portion (26) at a proximal end thereof, and a second diamond-shaped portion (18) at an axially spaced intermediate position that is a predetermined distance from the first diamond-shaped portion, wherein the first diamond-shaped portion and the second diamond-shaped portion have axially aligned apexes and respective facets (20) disposed within parallel planes, wherein the first diamond-shaped portion is adaptable to receive clockwise and counter-clockwise rotation forces applied by a surgical drill having a complementary keyed slot to receive the first diamond-shaped portion, wherein the second diamond-shaped portion is adaptable to be axially locked within the surgical drill; and wherein the first apex and the second apex are in axial alignment (see examiner annotated Figs. 1-2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Del Rio et al, U.S. Patent 6,733,218 in view of Fenn, U.S. Patent 3,589,826.
Regarding claim 1, Del Rio et al. discloses a cutting tool comprising: a first portion formed at the proximal end of the shank (12) and having first side edges; and a diamond-shaped portion axially spaced along a shaft of the shank from the first portion and having second side edges, the second diamond-shaped portion having a pair of facets that meet at a apex and an opposing pair of facets, wherein the diamond-shaped portion is adaptable to mate with a complementary locking pawl of a surgical drill (see examiner annotated Figs. 8, 9, and 11 below).

    PNG
    media_image2.png
    771
    605
    media_image2.png
    Greyscale

Del Rio et al. does not disclose two diamond-shaped portions.
Fenn discloses a cutting tool comprising first and second diamond-shaped portions (18,26), each having pairs of facets (represented by numeral 20) that meet at apexes (see Figs. 1-2) such that the tool may be used in larger drills, not only to provide a second gripping surface, but also to eliminate any possible interference between the end of the shank and the inner portions of the jaws in some types of tool holders (Col. 2 lines 39-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first portion of the shank of Del Rio et al. such that the shank has first and second diamond-shaped portions, wherein the first diamond-shaped portion has first side edges, the first diamond shaped-portion having a first pair of facets that meet at a first apex and an opposing second pair of facets, wherein the first diamond-shaped portion is adapted to be inserted into a complementary shaped mating recess of a surgical drill in view of Fenn to permit a second gripping surface and to permit elimination of any possible interference between the end of the shank and the inner portions of the jaws in some types of surgical drills.
Regarding claim 5, Del Rio et al. discloses wherein diametrical dimensions of vertices of the diamond-shaped portion is less than a diameter of the shank (see examiner annotated Fig. 11 of Del Rio et al. above); therefore, the combination of Del Rio et al. in view of Fenn discloses wherein the diametrical vertices of the first and second diamond-shaped portions are less than a diameter of the shank.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fenn, U.S. Patent 3,589,826 in view of Pitts et al, U.S. Patent 5,152,642.
Fenn discloses the invention essentially as claimed except for wherein the shank includes an annular groove.
Pitts et al. discloses a rotatry cutting tool comprising an annular groove (12) (see Fig. 1) to permit reliable and instantaneous failure when overtressed such that the tool can continue in operation satisfactorily up to the instant of breakage (Col. 4 lines 39-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shank of Fenn to include an annular groove in view of Pitts et al. to permit reliable and instantaneous failure when overtressed such that the tool can continue in operation satisfactorily up to the instant of breakage.

Claims 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fenn, U.S. Patent 3,589,826 in view of Walen, U.S. PG-Pub 2003/0130663.
Regarding claim 11, Fenn discloses wherein a back wall (22) of the second diamond-shaped portion (18) is perpendicular to a center line of the shank (14) and faces a front wall of the second diamond-shaped portion (see Figs. 1-2).
Fenn does not disclose a front wall that is tapered from each facet to an outside surface of the shank.
Walen discloses diamond-shaped portions (156) comprising a tapered front wall (162) that extends from facets to an outside surface of its shank (see Figs. 9-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the front wall of the second diamond-shaped portion of Fenn to be tapered from each facet to an outside surface of the shank in view of Walen to permit easier insertion of the tool into the locking mechanism of a surgical tool.
Regarding claim 12, Fenn discloses wherein the back wall (22) is adaptable to be engaged by an engagement end of a locking pawl (see Figs 1-2).
Regarding claim 13, the combination of Fenn in view of Walen discloses wherein the tapered front wall facilitates the engagement of the locking pawl into the second diamond-shaped portion.





Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 15 and 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 15 of prior U.S. Patent No. 8,690,876. This is a statutory double patenting rejection.
Claims 1, 15 and 16 of the application are identical/coextensive in scope with claims 1 and 15 of the patent.





The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 19 of U.S. Patent No. 8,690,876. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1-14 and 17 of the application are to be found in claims 1-14 and 19 of the patent. The difference between claims 1-14 and 17 of the application and claims 1-14 and 19 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1-14 and 19 of the patent is in effect a “species” of the “generic” invention of claims 1-14 and 17 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-14 and 17 of the application are anticipated by claims 1-14 and 19 of the patent, they are not patentably distinct from claims 1-14 and 19 of the patent.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,402,638. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1-17 of the application are to be found in claims 1-18 of the patent. The difference between claims 1-17 of the application and claims 1-18 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1-18 of the patent is in effect a “species” of the “generic” invention of claims 1-17 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-17 of the application are anticipated by claims 1-18 of the patent, they are not patentably distinct from claims 1-18 of the patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,820,756. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claim 19 of the application are to be found in claim 9 of the patent. The difference between claim 19 of the application and claim 9 of the patent lies in the fact that the patent claim includes more elements and is thus more specific. Thus the invention of claim 9 of the patent is in effect a “species” of the “generic” invention of claims 19 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 19 of the application is anticipated by claim 9 of the patent, it is not patentably distinct from claim 9 of the patent.
Claims 1-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,154,849. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1-14 and 17 of the application are to be found in claims 1-20 of the patent. The difference between claims 1-14 and 17 of the application and claims 1-20 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-14 and 17 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-14 and 17 of the application are anticipated by claims 1-20 of the patent, they are not patentably distinct from claims 1-20 of the patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,952,747. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claim 20 of the application are to be found in claims 1 and 7 of the patent. The difference between claim 20 of the application and claims 1 and 7 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1 and 7 of the patent is in effect a “species” of the “generic” invention of claim 20 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 20 of the application is anticipated by claims 1 and 7 of the patent, it is not patentably distinct from claims 1 and 7 of the patent.

Allowable Subject Matter
	Claim 20 would be allowable with the filing of a terminal disclaimer to overcome the non-statutory double patenting rejection set forth above.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 20, the prior art of record, alone or in combination, does not disclose a cutting burr having a shank, engagement feature and insert as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/Primary Examiner, Art Unit 3775